



Exhibit 10.19


[GUARDANT HEALTH, INC. LETTERHEAD]


[Date]


Dear [Helmy / AmirAli]:
The Compensation Committee of the Board of Directors of Guardant Health, Inc.
(the “Company”) has decided to enhance the terms of your severance benefits
under the Company’s Executive Severance Plan, as amended (the “Severance Plan”).
Capitalized terms used but not otherwise defined herein shall have such meaning
as is contained in the Severance Plan.
In the event you experience a Qualifying Termination, other than a CIC
Termination, then each outstanding Time-Based Equity Award held by you as of
your Date of Termination shall vest and as applicable become exercisable as to
the portion of the Time-Based Equity Award that would have vested (and become
exercisable, if applicable) over the one-year period following such Date of
Termination, had you remained in continuous service during such one-year period
(the “Equity Acceleration”). This Equity Acceleration is subject to your
execution and, to the extent applicable, non-revocation of a Release and any
additional requirements specified in the Plan, and will become effective on the
effectiveness of the Release.
Each outstanding Company equity-based award held by you as of your Date of
Termination (in connection with a Qualifying Termination that is not a CIC
Termination) that is not a Time-Based Equity Award shall be treated in
accordance with the applicable award agreement.
This letter is incorporated into the Severance Plan with respect to your
participation in the Severance Plan, and the benefits set forth herein shall be
in addition to (and shall not be in lieu of or superseded by) the Severance
Benefits payable under the Severance Plan. This letter may be delivered
electronically and may be executed in counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
document. This letter shall be governed by and construed and enforced in
accordance with Delaware law without regard to the conflict of laws provisions
thereof.


Please confirm your agreement to the foregoing by signing this letter in the
space provided below for your signature and returning it to [_______]. Please
retain one fully executed original for your files. Should you have any questions
regarding this letter, please feel free to call [_______] at [______].





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
executed as of the date first written above.


GUARDANT HEALTH, INC.
 
 
By:
 
 
[Name]
 
[Title]
 
 
The undersigned hereby accepts and agrees to all the terms and provisions of
this letter agreement.
 
EQUITY AWARD HOLDER


 
[Name]

 









